DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 12/14/2021. Claims 1-5, 7-14 are acknowledge as pending in this application with claims 1-2, 4-5 are amended, claim 3 is previously presented, claim 6 is canceled and claims 7-14 are withdrawn. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed 12/14/2021 have overcome the 112b Rejection but the drawing Objection. However, the applicant amendment filed on 12/14/2021 have raised no new issue.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 5, lines 1-3, “two feet are attached to the top end portions of the side support members.”
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1 is objected to because of the following informalities: 
Claim 1, lines 6-7, “each end portion” should be corrected to --- each of the first and second end portion---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "substantially" in lines 2-3, 5, 7-16, 18, 20-25.  It is unclear what the metes and bounds of the claim limitations are because the specification does not define the limitation “substantially”. The Examiner suggest to delete this limitation.
Claim 1 recites the limitation "each aligned set" in lines 26. Since claim 1 hasn’t claim this limitation, it is unclear whether this limitation is referring to the plurality of apertures in claim 1, line 20 or separate components. The Examiner suggests to amend this limitation to ---each aligned aperture of the plurality of apertures---
Claim 2 recites the limitation "pair of apertures" in line 2.  It is unclear whether this limitation is referring to “a plurality of apertures” in claim 1, line 20 or separate components. 
Claim 2 recites the limitation "substantially" in line 4.  It is unclear what the metes and bounds of the claim limitations are because the specification does not define the limitation “substantially”. The Examiner suggest to delete this limitation.

Claim 4 recites the limitation "substantially" in line 2.  It is unclear what the metes and bounds of the claim limitations are because the specification does not define the limitation “substantially”. The Examiner suggest to delete this limitation.
Claim 4 recites the limitation "two feet are pivotably attached to the bottom end portions" in lines 1-2. It is unclear whether this limitation is referring to two feet are pivotably attached to each side support member (total of four feet at the bottom end portion) or one feet is pivotably attached to each side support member (total of two feet at the bottom end portion) or separate components.
Claim 5 recites the limitation "two feet are pivotably attached to the bottom end portions" in lines 1-2. It is unclear whether this limitation is referring to two feet are pivotably attached to each side support member (total of four feet at the bottom end portion) or one feet is pivotably attached to each side support member (total of two feet at the bottom end portion) or separate components.
Claim 5 recites the limitation "substantially" in lines 2-3.  It is unclear what the metes and bounds of the claim limitations are because the specification does not define the limitation “substantially”. The Examiner suggest to delete this limitation.
Claim 5 recites the limitation "two feet are attached to the top end portions" in line 3. It is unclear whether this limitation is referring to two feet are attached to each side 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holland et al (US 5,156,580).
Regarding claim 1: Holland et al. disclose a gymnastics swing shape trainer (hanging frame apparatus 10, see FIG.1, Col 3, lines 3-4, “Referring first to FIG. 1, the hanging frame apparatus is referred to in general by the numeral 10”) comprising:
a pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) each of the pair of substantially parallel side support members having an inner surface (see annotated in FIG.1), an outer surface (see annotated in FIG.1), a front surface (see annotated in FIG.1), a rear surface (see 
a pair of substantially parallel stationary rungs (upper spreader bar 42 and base spreader bar 38 are affixed to the side rail members; col 3 lines 47-52, “End portions 43a, 43b, include diametrically disposed rectangular openings 54 (see FIG. 6) having tapered outer end walls to receive tapered wedge members 46 which serve to removably fix the upper spreader bar and the upper ends of the side rail members in position.”; col 3 lines 33-38 “A base spreader bar 38 having a threaded stud 47 in and projecting from each end is positioned between the spaced feet with the respective studs 47 passing through aligned openings in the braces 36, lower members 18a, 18b, and feet 32a 32b. Wing nuts 27 (not shown in FIG. 1) threaded to studs 47 securely but removably clamp these members.”), each (upper spreader bar 42 and base spreader bar 38) of the pair of substantially parallel stationary rungs having a first end portion (43a of the upper bar 42 and first end portion 47 of the base bar 38) and a second end portion (see FIGS. 5 and 6), each end portion affixed to a side support member of the pair of substantially parallel side support members (see Figure below), one stationary rung (upper spreader bar 42, see FIG.1) of the pair of substantially parallel stationary rungs positioned near the top end portions (see annotated in FIG.1) of the pair of substantially parallel side support members and one stationary rung (base spreader bar 38) of the pair of substantially parallel stationary rungs positioned near the bottom end portions (see annotated in FIG.1) of the pair of substantially parallel side support members, the pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) and the pair of substantially parallel stationary rungs (upper spreader bar 42 and base spreader bar 38) being in a substantially perpendicular relationship to each other such that the pair of substantially parallel stationary rungs (upper spreader bar 42 and base spreader bar 38) and pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) form a rectangular frame (see annotated in FIG. 1), the rectangular frame (see annotated in FIG. 1) formed by the pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) and the pair of substantially parallel stationary rungs (upper spreader bar 42 and base spreader bar 38) is of unitary construction (Based on the Merriam-Webster, the unitary construction is defined as forming a single unit; therefore, the frame appeared to be formed as a single unit); 
an adjustable rung (hanging bar 50 having first and second end portion, the hanging bar 50 can be adjusted in height; see annotated in FIG. 1 col 5 lines 3-8 “Having assembled the frame the user positions himself between the side members and adjusts the height of the hanging bar 50 such that when hanging by his hands his thigh portions are generally aligned with his spine and his lower leg portions are generally horizontal and parallel to the floor as illustrated in FIG. 12.”) having a first end portion (see annotated in FIG. 1) and a second end portion (see annotated in FIG. 1) and a length at least substantially equal to a length of the pair of substantially parallel stationary rungs (“substantially” is rejected under 112b above; the Examiner considers that the length of the rungs are equal or greater than the length of the bar; see FIG.1, the lengths of the base bar 38, the upper bar 42 and the hanging bar 50 are substantially equal in length); and 
a plurality of apertures (pass-through holes 51a, 56a, 58a, 51b, 56b, 58b, see annotated in FIG.1) through the pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) from the outer surfaces of the pair of substantially parallel side support members (left and right vertical side support rail members 12 and 14) through the inner surfaces of the pair of substantially parallel side support members (see FIG.1), the plurality of apertures (holes 51a, 56a, 58a) are located between the pair of substantially parallel stationary rungs (see FIG.1), each aperture (holes 51a, 56a, 58a) of the plurality of apertures through one of the pair of substantially parallel side support member aligning with corresponding aperture on the other one of the pair of substantially parallel side support member (see FIG.1), each (holes 51a, 56a, 58a) aligned set constituting a pair of apertures (holes 51a, 56a, 58a), each pair of apertures (holes 51a, 56a, 58a) being sized to receive the adjustable rung (col 3 lines 57-61 “the nonreduced end of the hanging bar 50 is merely slidably received in a selected one of the openings 58a in the upper side rail 16a whereas the opposite reduced diameter end 54 is inserted in a correspondingly sized opening 58b.”; col 4 lines 32-36 “the reduced end 54 of the hanging bar 50 is inserted through a selected opening 56a in left side rail frame 16a and across the opening in the frame into an aligned but smaller diameter opening 56b in the right side rail 16b”).

    PNG
    media_image1.png
    757
    839
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    819
    media_image2.png
    Greyscale


Regarding claim 2: Holland et al. further disclose the length of the adjustable rung (Holland et al, hanging bar 50) is such that when positioned with a pair of apertures (Holland et al, pass-through holes 51a, 56a, 58a, 51b, 56b, 58b), the first and second end portions of the adjustable rung (Holland et al, end portions of the hanging bar 50) extend past the outer surfaces (Holland et al, outer surface of the left and right vertical side support rail members 12 and 14, see annotated in FIG.1) of the pair of substantially parallel side support members and a fastener (Holland et al, wedge 46) inserted through either the first end portion or the second end portion (Holland et al, left or right end portion of the hanging bar 50; see 112b Rejection, the Examiner considers that a fastener inserted into either the first or second portion of the adjustable rung; col 3 lines 47-52, “End portions 43a, 43b, include diametrically disposed rectangular openings 54 (see FIG. 6) having tapered outer end walls to receive tapered wedge members 46 which serve to removably fix the upper spreader bar and the upper ends of the side rail members in position”) of the adjustable rung prevents the adjustable rung from passing through the pair of apertures (Holland et al, pass-through holes 51a, 56a, 58a, 51b, 56b, 58b).

Regarding claim 3: Holland et al. further disclose the fastener (Holland et al, wedge 46) comprises a pin (Holland et al, pin 59, col 3 lines 67- col 4 lines 2, “A similar pin 59 may be used at each end of the upper spreader bar 42 to keep the bar from rotating and thus prevent the accidental removal of the wedge member 46”), a bolt, a screw, a quick-release pin, or the like fastener.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sorenson (US 4207886)
Regarding claim 1: Sorenson disclose a gymnastics swing shape trainer (ladder 10, see FIG.1; Col 2 lines 25-29 “the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”) comprising: 
a pair of substantially parallel side support members (side rails 12 and 14, see FIG. 1, Col 2 lines 25-29 “the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”) each of the pair of substantially parallel side support members having an inner surface (see annotated in FIG. 1), an outer surface (see annotated in FIG. 1), a front surface (see annotated in 
a pair of substantially parallel stationary rungs (rungs 16, see FIG.1), each of the pair of substantially parallel stationary rungs having a first end portion (see annotated in FIG. 1) and a second end portion (see annotated in FIG. 1), each end portion affixed to a side support member of the pair of substantially parallel side support members (see FIG.1, Col 2 lines 25-29 “the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”), one stationary rung (see annotated in FIG. 1) of the pair of substantially parallel stationary rungs (see annotated in FIG. 1) positioned near the top end portions (see annotated in FIG. 1) of the pair of substantially parallel side support members and one stationary rung (see annotated in FIG. 1) of the pair of substantially parallel stationary rungs positioned near the bottom end portions (see annotated in FIG. 1) of the pair of substantially parallel side support members, the pair of substantially parallel side support members (rails 12 and 14, see FIG. 1) and the pair of substantially parallel stationary rungs (rungs 16, see FIG.1) being in a substantially perpendicular relationship to each other such that the pair of substantially parallel stationary rungs (rungs 16, see FIG.1) and pair of substantially parallel side support members (rails 12 and 14, see FIG. 1) form a rectangular frame (see FIG.1), the rectangular frame (see FIG.1) formed by the pair of substantially parallel side support members (side rails 12 and 14, see FIG. 1, Col 2 lines 25-29 “the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”) and the pair of substantially parallel stationary rungs (rungs 16, see FIG.1) is of unitary construction (Based on the Merriam-Webster, the unitary construction is defined as forming a single unit; therefore, the frame appeared to be formed as a single unit); 
an adjustable rung (pipe 26, see FIG. 2) having a first end portion (see annotated in FIG. 2) and a second end portion (see annotated in FIG. 2) and a length (see annotated in FIG. 2) at least substantially equal to a length of the pair of substantially parallel stationary rungs (“substantially” is rejected under 112b above; as shown in FIG. 2 of Applicant’s drawing, the length of the adjustable rung is equal or greater than the length of the stationary rung; as shown in FIG. 2 of Sorenson, the length of the adjustable rung 26 is equal or greater than the length of the stationary rung 16); and 
a plurality of apertures (see annotated in FIG. 2, the holes on the side support members that the rung pass through) through the pair of substantially parallel side support members (see annotated in FIG. 2) from the outer surfaces (see annotated in FIG. 1) of the pair of substantially parallel side support members through the inner surfaces (see annotated in FIG. 1) of the pair of substantially parallel side support members, the plurality of apertures (see annotated in FIG. 2) are located between the pair of substantially parallel stationary rungs (side rails 12 and 14), each aperture (see annotated in FIG. 2) of the plurality of apertures through one of the pair of substantially parallel side support member (side rails 12 and 14, see FIG. 1, Col 2 lines 25-29 “the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”) aligning with corresponding aperture (see the numeral 10 generally designates a ladder including a pair of channel-shaped opposite side rails 12 and 14 interconnected by means of vertically spaced tubular rungs 16 extending and secured therebetween.”), each aligned set constituting a pair of apertures (see annotated in FIG. 2), each pair of apertures (see annotated in FIG. 2) being sized to receive the adjustable rung (as shown in FIG.2, the adjustable rung 26 positioned within the stationary rung 16 and the stationary rung 16 is received in the holes on the side rails 12 and 14; therefore, the adjustable rung 26 is received by the holes on the side rails 12 and 14).

    PNG
    media_image3.png
    942
    919
    media_image3.png
    Greyscale


Regarding claim 4: Sorenson discloses wherein two feet (feet 18 and 20, see FIG.1) are pivotably attached to the bottom end portions (see annotated in FIG. 1) of the side support members (Col 2 lines 29-31 “The lower ends of the side rails 12 and 14 include pivoted foot portions 18 and 20, as is conventional”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al (US 5,156,580) in view of G. C. Berglund (US 0860517 A)
Regarding claim 4: Holland et al disclose the invention as substantially claimed, see above, but fail to teach two feet are pivotably attached to the bottom end portions of the pair of substantially parallel side support members.
Berglund teach an analogous exercise device having two feet (Berglund, braces 3, 5, 6, see annotated in FIG.1) are pivotably attached (see FIG. 4) to the bottom end portions (Berglund, see annotated in FIG.1) of the pair of substantially parallel side support members. (Berglund, Col 1, lines 40-44 “This construction forms a firm base for the standards and when the upper ends of said braces are detached, from the standards, the braces and said base are foldable parallel therewith, as clearly shown in Fig.3”)

    PNG
    media_image4.png
    516
    691
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    491
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom end portions of the side support member, as disclosed in Holland et al, to have the two pivotable feet, as taught in Berglund, for the purpose of forming a firm base when needed. (Berglund, Col 1, lines 40-44 “This construction forms a firm base for the standards and when the upper ends of said braces are detached, from the standards, the braces and said base are foldable parallel therewith, as clearly shown in Fig.3”)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 4207886) in view of Tilley (US 2005/0126855 A1)
Regarding claim 5: Sorenson discloses the invention as substantially claimed, see above, and further teach wherein two feet (feet 18 and 20, see FIG.1) 
Sorenson does not disclose two feet are attached to the top end portions of the pair of substantially parallel side support members.
Tilley teach two feet (Tilley, pivot plates 30, 32, 34, and 36, see FIG.1) are attached to the top end portions of the pair of substantially parallel side support members. (Tilley, Para [0019] “The mounting assembly 26 includes a pair of pivot plates or swing arms 30 and 32 and a pivot axle 40, while the mounting assembly 28 includes similar pivot plates or swing arms 34 and 36 and a pivot axle 42.”)

    PNG
    media_image6.png
    833
    602
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gymnastics swing shape trainer, as disclosed in Sorenson, to have two feet attached to the top end portions of the side support members, as taught in Tilley, for the purpose of providing additional support to the gymnastic swing shape trainer when in use.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments:
Applicant respectfully traverses the objection to the drawings under 37 C.F.R. §1.83(a). Applicant notes that similar feet attached at the bottom end portions of the side support members are illustrated and shown in FIG. 3. These feet, and two feet similarly attached to the top end portions of the side support members are further disclosed on page 9, lines 9-13. As outlined in MPEP 608.02 Drawing [R-10.2019], the statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, see also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented... "). In the pending application, Applicant respectfully submits that an express illustration of two feet attached to the top end portions of the side support members is 
The Holland reference teaches "individual frame members are designed to be light in weight and easily assembled and disassembled by persons who may be unskilled mechanically." Holland, Col. 2, 11. 23-25. To facilitate assembly and disassembly, the Holland reference teaches that "the upper and lower rail portions are removably joined at their central portions by sleeve members 26a, 26b which are generally in the form of hollow rectangular boxes." Holland, Col. 3; 11. 15-18. Further, the spreader bars are detachably connected to the upright side support members (Holland, Col. 5; 11. 38 - Col. 6; 11. 1) rather than unitarily constructed. Figure 1 of Holland, shown below, shows the device can be disassembled by detaching the spreader bar 42 and separating the upper portionsl6a, 16b and lower portions 18a, 18b portions by removing sleeves 26a, 26b. 
Further, because the device in Holland can be disassembled, the pairs of transversely aligned openings are only in the upper portion of each side support member (Holland, Col. 6; 11. 4-6). Compare with Applicant's invention where the plurality of apertures are located between the pair of substantially parallel stationary rungs. In the interest of advancing prosecution, Application has canceled claim 6 and amended claim 1 to address the anticipation rejection. (Applicant’s Remark, page 8)
Amended claim 1 recites that each pair of apertures is located between the pair of substantially parallel stationary rungs. This arrangement is advantageous because the "[a]djustable rung is positioned in any one set of apertures to accommodate the size of the gymnast using the device. When in use, the gymnast grasps adjustable rung with her hands while standing on her toes on lower stationary rung. Adjustable rung should be positioned such that the gymnast is in an outstretched position with her arms over her head; the gymnast's back should be slightly rounded in a "hollow body" position required for uneven parallel bar skills." (Application, Pg. 5; In. 10 through Pg. 6, In. 1). One skilled in the art understands that there are gymnastics classes for children as young as 2 years of age, but it may be better to wait until the child is 5 or 6 before enrolling in a gymnastics program. Because children in these age groups are all different sizes, Applicant's invention is adjustable for use by young children as well as teens and adults. (Applicant’s Remark, page 9)
Sorenson teaches fixed tubular rungs extend between, and are secured to, the side support members (Sorenson, Col. 2; 11. 27-28), and the openings in the side support members also extend through the fixed tubular rungs. See Sorenson Fig. 2 and Col. 2; 11. 34-38. Accordingly, the distance between Sorenson's fixed tubular rungs 26 and the pipe 26 cannot be changed. As shown in annotated Sorenson Fig. 2, below, if the holes through the side support members always (shown in yellow) align with the tubular stationary rungs (shown in green), the distance between the pipe (shown in red) and the 

Examiner’s response: Applicant’s arguments are not persuasive.
Applicant’s drawings do not show the limitation of “the two feet are pivotably attached to the top end portions of the pair of substantially parallel side support members” in claim 5. It is not obvious to one of ordinary skill to understand how the two feet are attached to the top end portions of the side support members. Further, the two feet are pivotably attached to the bottom end portions of the side support members while the two feet attached to the top end portions of the side support members are not required to be pivotable. Therefore, the Applicant is required to show every feature of the invention specified in the claims. (see Drawing Objection above)
Based on the Merriam-Webster, the unitary construction is defined as forming a single unit; therefore, the frame appeared to be formed as a single unit. 
“The pairs of transversely aligned openings are only in the upper portion of each side support member (Holland, Col. 6; 11. 4-6)”. This emphasis limitation is not in claim 1.  Therefore, the Applicant is arguing a narrower scope of the claimed invention. Further, in Holland, as shown in FIG.1, when the stationary rung 42 is secured to the side members 12 and 14, the plurality apertures holes 51a, 56a, 58a, 51b, 56b, 58b are positioned between the stationary rungs 42 and 36.
“The "[a]djustable rung is positioned in any one set of apertures to accommodate the size of the gymnast using the device. When in use, the gymnast grasps adjustable rung with her hands while standing on her toes on lower stationary rung. Adjustable rung should be positioned such that the gymnast is in an outstretched position with her arms over her head; the gymnast's back should be slightly rounded in a "hollow body" position required for uneven parallel bar skills.” (Application, Pg. 5; In. 10 through Pg. 6, In. 1). The limitation is not disclosed in claim 1. Further, the adjustable rung (pin 26, see FIG.2) of Sorenson is positioned within the apertures wherein the apertures passed through the side member and the stationary rung.
In Sorenson, the adjustable rung (pipe 26, see FIG.2) can be removed and inserted into different apertures wherein the apertures are passing through the stationary rungs. Therefore, the distance of the stationary rungs and the adjustable rung (pipe 26, see FIG.2) change.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        /Megan Anderson/Primary Examiner, Art Unit 3784